DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed June 2, 2021 has been entered. No new matter has been added.

Allowable Subject Matter
Claims 1 – 16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination a cooling structure of an engine, comprising: an engine block provided with a wall surface which partitions a cylinder line including plural cylinders arranged in a specified direction and a water jacket provided to surround the cylinder line and allow cooling water to flow therein; and a water-jacket spacer arranged inside the water jacket and provided to regulate flowing of the cooling water in the water jacket, wherein said water-jacket spacer comprises a spacer body which has a shape along an outer-peripheral shape of said cylinder line and includes an internal surface facing the cylinders and an external surface positioned on an opposite side to said internal surface, and an expansive member comprising a sponge configured to be expandable responsive to contact with the cooling water is provided at the internal surface of the spacer body of said water-jacket spacer such that the expansive member extends continuously over a range of said cylinder line including a plurality of the cylinders at only a lower part, in a cylinder-axis direction, of the internal surface of the spacer body. The closest prior art reference, Yanagi et al. (US 2018/0094568), teaches a similar water jacket spacer, but differs in using a solid rubber substance. It would not be obvious to switch out the solid rubber for a porous sponge material. In addition, no other reference teaches each and every limitation of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899.  The examiner can normally be reached on Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747